DETAILED ACTION
Applicant’s Application filed on June 17, 2020 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in Application No. KR10-2017-0174280 9, filed on December 18, 2017 and KR10-2017-0174279, filed on December 18, 2017.

The effective priority date for the subject matter in the pending claims in this application is December 18, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuchs (US 2019/0321723 A1).

With respect to claim 20, Puchs teaches A computer system comprising: 
at least one processor configured to execute computer-readable instructions included in a memory (the augmented reality system include storage systems, processor systems, para. 0293), 
wherein the at least one processor comprises: 
a point register configured to register, as an auction point, a space (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary  to which a unique coordinate value corresponding to a location in the real world is assigned (the points of interest are identifiers for locations; each of the points of interest can be associated with a physical location and the physical location can be a geographical coordinate, para. 0047; the items could then be assigned to that one of the points of interest; the points of interest  are the links between the physical and the virtual worlds, para. 0048; a set of the coordinates can define the location of the points of interest, para. 0099); 
an option determiner configured to determine an auction option for the space (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary ownership of some of the points of interest and manage them within the system for a period of time, para. 028; the agents can negotiate a price for a transaction using the items; one of the agents for the passenger can update itself with the desired destination and an offered price; the points of interest representing the ; and 
a space manager configured to manage content on the space by granting a preoccupancy authority according to the auction option for the space (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary ownership of some of the points of interest and manage them within the system for a period of time, para. 0281).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2017/0078853 A1) in view of Fuchs (US 2019/0321723 A1).

With respect to claim 1, PARK teaches A method performed by a computer system, the method comprising: 
setting, as a space for messaging, a location designated by a user as a virtual space (the Social Network Service media studio server supports a web service that opens a POI on a map so that the user register a location of interest designated by the user on the map as an open-type POI, para. 0059); and 
collecting, as a message for the space, at least one piece of content that shares the corresponding space through a coordinate value of the space (the content POI corresponds to a POI of which a location of interest designated by the user is located on a road or near the road, the content POI is generated by setting a virtual point on a road, the virtual point being a location where circumjacent traffic information is collected, or provide the user with circumjacent traffic information based on the virtual point, that is, indicate a point of interest as a reference for providing various content, para. 0047; enabling the user to share a POI with the other user with whom the user is following through connection of the open-type POI based on an SNS .
	PARK does not explicitly teach 
setting, as a space for messaging, a location as a virtual space to which a unique coordinate value corresponding to a location in the real world is assigned; and 
at least one piece of content authored by another user.
However, Fuchs teaches 
setting, as a space for messaging, a location as a virtual space to which a unique coordinate value corresponding to a location in the real world is assigned (the points of interest are identifiers for locations; each of the points of interest can be associated with a physical location and the physical location can be a geographical coordinate, para. 0047; the items could then be assigned to that one of the points of interest; the points of interest  are the links between the physical and the virtual worlds, para. 0048; a set of the coordinates can define the location of the points of interest, para. 0099); and
at least one piece of content authored by another user (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. .
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
	
With respect to claim 2, PARK teaches The method of claim 1, wherein the setting of the location comprises providing a user interface (UI) for location designation using a map to set, as the space for messaging, a location designated on the map through the UI (a POI displayed on a map, so that the user generate a POI through an open API and register a POI in the POI information database 250 through an open API when a user generates the POI, para. 0055) or to set, as the space for messaging, a location specified by an electronic device of the user in an augmented reality (AR)-based service environment.

With respect to claim 3, PARK in view of Fuchs teaches The method of claim 1 as described above, 
Further, Fuchs teaches wherein the setting of the location comprises setting a messaging condition that comprises at least one of a content type attachable to the space, a sharing target range for the space (private messages from one user to one or more other users should only be visible to the intended , a messaging goal of the space, and a content custom asset attachable to the space, and 
the collecting of the at least one piece of content comprises collecting content corresponding to the messaging condition with respect to another user that shares the corresponding space through the coordinate value of the space (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).

With respect to claim 5, PARK teaches The method of claim 1, further comprising: sharing the content collected in the corresponding space through the coordinate value of the space (referring to a platform where an individual generates map data, shares the map data with another user, and freely has communication; the SNS media studio support a function of opening map data displayed on a map to a user, a function of enabling an individual to directly generate a .

With respect to claim 6, PARK teaches The method of claim 5, wherein the sharing of the collected content comprises providing the content collected in the corresponding space based on the coordinate value of the space as content on a web using a coordinate system (a POI displayed on a map, so that the user generate a POI through an open API and register a POI in the POI information database 250 through an open API when a user generates the POI, para. 0055; referring to a platform where an individual generates map data, shares the map data with another user, and freely has communication; the SNS media studio support a function of opening map data displayed on a map to a user, a function of enabling an individual to directly generate a POI based on opened map data, and a function of sharing a POI of an individual with another user based on an SNS, para. 0040; providing a web service associated with the POI service, and an individual may register, manage, and share a POI by connecting to the web service to support a communication environment, para. 0044).

With respect to claim 7, PARK in view of Fuchs teaches The method of claim 5 as described above, 
Further, Fuchs teaches wherein the sharing of the collected content comprises providing, as AR content, the content collected in the corresponding space on an AR space that includes the space (content and links are tied to the .
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).

With respect to claim 8, PARK in view of Fuchs teaches The method of claim 5 as described above, 
Further, Fuchs teaches wherein the sharing of the collected content comprises sharing the content collected in the corresponding space through interaction with a community related to the space (interaction is controlled by the physical proximity of real world objects and their augmented reality representations and enhancements, para. 0092; the augmented reality system can allow any point in space or any object to be made into a link at any time by any user of the system, para. 0094) in order to provide a shared experience where users can have their own view into this huge shared augmented reality as taught by Fuchs (para. 0094).


With respect to claim 9, PARK in view of Fuchs teaches The method of claim 5 as described above, 
Further, Fuchs teaches wherein the sharing of the collected content comprises selecting and displaying a portion of contents collected in the corresponding space based on at least one selection criterion among a category, an up-to-date feature, and a popularity of content, a number of contents requested, and a search condition for the space (because some users may not be interested in some content, the user profile can be used to control the visibility of some items they do and do not want to see; the user can identify categories of items or individual items to make visible and ignore other items, para. 0121) in order to allow users to selectively control what they view as taught by Puchs (para. 0121).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to allow users to selectively control what they view as taught by Puchs (para. 0121).

 The method of claim 5 as described above, 
Further, Fuchs teaches wherein the sharing of the collected content comprises providing an interaction corresponding to a condition associated with at least one of a characteristic of the location designated as the space, an access distance for the space, and the content collected in the space (the visibility can be based on the distance between the user and the items; the distance can be measured in different ways based on the coordinate system of the current one of the frames of reference; the items that are far away can have reduced visibility; the items that are in different rooms in the frame of reference using the building coordinate system can be set to invisible, para. 0122) in order to allow users to selectively control what they view as taught by Puchs (para. 0121).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to allow users to selectively control what they view as taught by Puchs (para. 0121).

With respect to claim 11, PARK in view of Fuchs teaches The method of claim 1 as described above, 
Further, Fuchs teaches further comprising: 
registering the space as an auction point (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly ; and 
managing content on the space by granting a preoccupancy authority according to an auction option for the space (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary ownership of some of the points of interest and manage them within the system for a period of time, para. 0281) in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to control how the system objects are shared among users as taught by Puchs (para.  0056).

 The method of claim 11 as described above, 
Further, Fuchs teaches wherein the registering of the space comprises registering a corresponding point as the auction point in response to the space being created at a location of a predesignated point or in response to the space being created at a location of a point selected as a search characteristic (the service  can be configured to periodically send results for a particular request automatically; the requests can specify some set of locations in the frames of reference with parameters such as keywords and radii, etc; the requests can indicate the current physical location of one of the agents in the frames of reference; a person in New York City can request about the system objects in Los Angeles to display results in a map, para. 0287) in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to control how the system objects are shared among users as taught by Puchs (para.  0056).

With respect to claim 13, PARK in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches wherein the registering of the space comprises registering at least a portion of the space as the auction point based on a number of contents linked on the space (the items  are objects that can have the  in order to control how the system objects are shared among users as taught by Puchs (para.  0056).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to control how the system objects are shared among users as taught by Puchs (para.  0056).

With respect to claim 14, PARK in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches further comprising: determining an auction option that includes at least one of a selling price and an occupancy period for the auction point (while the augmented reality system serve as an augmented reality server, it is not expected to continuous service real-time interaction with the system objects; these operations should be mostly handled by the owner and the agents whom can take temporary ownership of some of the points of interest and manage them within the system for a period of time, para. 0281; the points of interest representing the taxis can each create another one of the items such as a ride bid, to propose their own price for the trip; the passenger can then accept the desired ride bid and lock in the transaction with the taxi with the best price, the agents of multiple .
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to control how the system objects are shared among users as taught by Puchs (para.  0056).

With respect to claim 15, PARK in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches further comprising: calculating a grade of a corresponding point based on a popularity of the auction point and determining an auction option that includes at least one of a selling price and an occupancy period corresponding to the calculated grade (calculating a persistence of the system object based on the current time and a persistence extent; calculating a visibility of the system object based on an access right and the object location; and presenting the content of the system object to a control mechanism based on the persistence and the visibility, para. 0008; the persistence can describe the location of the system objects and their duration at a particular location, para. 0054; the points of interest representing the taxis can each create another one of the items such as a ride bid, to propose their own price for the trip; the passenger can then accept the desired ride bid and lock in the transaction with the taxi with the best price, the agents of multiple passengers could make their taxi requests available to other passenger and .
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to control how the system objects are shared among users as taught by Puchs (para.  0056).

With respect to claim 16, PARK in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches wherein the managing of the content comprises granting the preoccupancy authority of the space to a target that accepts the auction option and displaying at least one of content linked by the target and content related to the target through the space (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119; the points of interest representing the taxis can each create another one of the items such as a ride bid, to propose their own price for the trip; the passenger can then accept the desired ride bid and lock in the transaction with the taxi with the best price, the agents of multiple passengers could make their taxi requests available to other passenger and  in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).

With respect to claim 17, PARK in view of Fuchs teaches The method of claim 11 as described above, 
Further, Fuchs teaches wherein the managing of the content comprises: 
setting at least one of a condition of content linkable to the space by a target having the preoccupancy authority of the space, a condition of a user capable of linking content to the space, a content display condition of content displayed through the space, and a condition of an event provided through the space (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119); and 
managing the content on the space based on the set condition (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message  in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to allow users to selectively control what they view as taught by Fuchs (para. 0121).

With respect to claim 18, PARK in view of Fuchs teaches A non-transitory computer-readable record medium storing a program to computer-implement the method according to claim 1 as described above in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fuchs to the method of PARK in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).

With respect to claim 19, PARK teaches A computer system comprising: 
at least one processor configured to execute computer-readable instructions included in a memory (non-transitory computer readable media including program instructions to implement various operations embodied by a computer, para. 0068), 
wherein the at least one processor comprises: 
a space setter configured to set, as a space for messaging, a location designated by a user as a virtual space (the Social Network Service media studio server supports a web service that opens a POI on a map so that the user register a location of interest designated by the user on the map as an open-type POI, para. 0059); and 
a messaging processor configured to collect, as a message for the space, at least one piece of content that shares the corresponding space through a coordinate value of the space (the content POI corresponds to a POI of which a location of interest designated by the user is located on a road or near the road, the content POI is generated by setting a virtual point on a road, the virtual point being a location where circumjacent traffic information is collected, or provide the user with circumjacent traffic information based on the virtual point, that is, indicate a point of interest as a reference for providing various content, para. 0047; enabling the user to share a POI with the other user with whom the user is following through connection of the open-type POI based on an SNS scheme, and providing a map service by applying a POI layer that is received from the other user when a map service is provided by sharing POIs among users, para. 0064).
PARK does not explicitly teach
a space setter configured to set, as a space for messaging, a location as a virtual space to which a unique coordinate value corresponding to a location in the real world is assigned; and 
at least one piece of content authored by another user.
However, Fuchs teaches 
a space setter configured to set, as a space for messaging, a location as a virtual space to which a unique coordinate value corresponding to a location in the real world is assigned (the points of interest are identifiers for locations; each of the points of interest can be associated with a physical location and the physical location can be a geographical coordinate, para. 0047; the items could then be assigned to that one of the points of interest; the points of interest  are the links between the physical and the virtual worlds, para. 0048; a set of the coordinates can define the location of the points of interest, para. 0099); and
at least one piece of content authored by another user (each of the users have created the message for their intended viewer and associated the message with one of the points of interest on the item, such as the table; the message can include information such as a personal note to Bill, an email  for Janet, a menu, a daily special, and a game notice  for users playing a game, para. 0113; private messages from one user to one or more other users should only be visible to the intended recipients, para. 0119) in order to imbue any object or point in space with virtual content to provide a richer informational experience as taught by Fuchs (para. 0091).
Therefore, based on PARK in view of Fuchs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2017/0078853 A1) in view of Fuchs (US 2019/0321723 A1), and further in view of Finding et al. (US 2018/0253900 A1), hereinafter referred to as Finding.

With respect to claim 4, PARK in view of Fuchs teaches The method of claim 1 as described above, 
PARK in view of Fuchs does not explicitly teach wherein the collecting of the at least one piece of content comprises providing a content authoring function for the space in response to specifying the location designated as the space in an AR-based service environment, and collecting content authored through the content authoring function as a message of the corresponding space, and 
providing a content authoring function for the space in response to using a map that includes the location designated as the space through a map service on a web, and collecting content authored through the content authoring function as a message of the corresponding space.
However, Finding teaches wherein the collecting of the at least one piece of content comprises providing a content authoring function for the space in response to specifying the location designated as the space in an AR-based service environment (enabling a user to create an AR authoring template using a , and collecting content authored through the content authoring function as a message of the corresponding space (the user then operates the AR device to record content at locations within the real world, and to physically place the recorded content in the real world based on three-dimensional real world coordinates, GPS coordinates, and/or determined coordinates relative to the AR device; once the content is placed in the AR authoring template, virtual content is generated and can be shared to other AR devices, para. 0022), and 
providing a content authoring function for the space in response to using a map that includes the location designated as the space through a map service on a web (enabling a user to create an AR authoring template using a web editor on a client device, para. 0022; a mapping module of the AR device utilizes the position and orientation data to render the virtual content in the display device, wherein the virtual content associated with a real world position and renders the virtual content at a user defined angle, para. 0088), and collecting content authored through the content authoring function as a message of the corresponding space (the user then operates the AR device to record content at locations within the real world, and to physically place the recorded content in the real world based on three-dimensional real world coordinates, GPS coordinates, and/or determined coordinates relative to the AR device; once the content is placed in the AR authoring template, virtual content is generated and can be shared to other AR devices, para. 0022) in order to allow a user to experience visualization of the additional information overlaid on top of a view or an image of any object in the real physical world as taught as Finding (para. 0019).


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
January 30, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447